                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

BRADLEY STUBBLEFIELD and
KRISTAN STUBBLEFIELD                                                                  PLAINTIFFS

vs.                                              CIVIL ACTION NO.: 3:15-CV-18-HTW-LRA

SUZUKI MOTOR CORP., and
SUZUKI MOTOR OF AMERICA, INC.                                                      DEFENDANTS

            ORDER EXCLUDING CORROSION OPINION OF STEVE MUTHIG

       BEFORE THIS COURT is defendants’ Motion in Limine to Exclude Corrosion Opinion

Testimony of SMAI 30(b)(6) Witness Steve Muthig [Docket no. 256]. Defendants, Suzuki Motor

Corp. (hereinafter referred to as “SMC”) and Suzuki Motor of America, Inc. (hereinafter referred

to as “SMAI”), ask this court to exclude SMAI’s 30(b)(6) representative’s testimony about the

alleged corrosion occurring in the front brake master cylinder (hereinafter referred to as “FBMC”)

here at issue. Defendants say that SMAI’s 30(b)(6) corporate representative, Steve Muthig

(hereinafter referred to as “Muthig”) should be excluded as an expert witness for two reasons:

Muthig’s testimony was outside the scope of the notice of deposition; and that Muthig was not an

expert qualified to offer an expert opinion on the subject of corrosion. Plaintiffs oppose defendants’

motion arguing that: Muthig’s testimony was within the scope of the deposition notice; and that

Muthig is qualified to answer corrosion questions. After a comprehensive review of the

submissions of the parties, this court grants defendants’ motion for the reasons that follow.

       I.      FACTUAL BASIS

       The instant lawsuit is one of several lawsuits all involving various plaintiffs who have

suffered a motorcycle accident while riding a Suzuki GSX-R model motorcycle manufactured

between 2004 and 2013. During the litigation of those lawsuits the various plaintiffs collaborated



                                                  1
about discovery issues, including participating in the depositions of the various expert witnesses

and of defendants’ 30(b)(6) representative. In one of those related lawsuits, Johns v. Suzuki Motor

Corp., et al, (State Court of Douglas County, Georgia Civil Action File Number 14-CV-00043)

(hereinafter referred to as the “Johns Litigation”) the Johns plaintiffs noticed the deposition of

SMAI’s 30(b)(6) representative. The Johns litigation is in the State Court of Douglas County,

Georgia and his deposition was not noticed under Rule 30(b)(6) 1 of the Federal Rules of Civil

Procedure, but rather, under the authority of O.C.G.A. § 9-11-30(b)(5) and O.C.G.A. § 9-11-

30(b)(6)2. The scope of the notice of deposition stated as follows:

         1. The earliest date when either You determined, or understood that SMC had determined,
            there was a Defect in the Pre-Recall FBMC.
         2. Communications between You and SMC regarding the determination that there was a
            Defect in the Pre-Recall FBMC.
         3. Communications between You and Nissin regarding the determination that there was a
            Defect in the Pre-Recall FBMC
         4. Communications between You and any lawyer, law firm, in-house counsel or legal
            department regarding if or when You or SMC should submit a “Defect and
            Noncompliance Information Report” or similar report to NHTSA[3], but only to the
            extent necessary to disclose:
                a. The dates of each such communication;
                b. Whether the communications were oral or written;

1
  (6) Notice or Subpoena Directed to an Organization. In its notice or subpoena, a party may name as the deponent a
public or private corporation, a partnership, an association, a governmental agency, or other entity and must describe
with reasonable particularity the matters for examination. The named organization must then designate one or more
officers, directors, or managing agents, or designate other persons who consent to testify on its behalf; and it may set
out the matters on which each person designated will testify. A subpoena must advise a nonparty organization of its
duty to make this designation. The persons designated must testify about information known or reasonably available
to the organization. This paragraph (6) does not preclude a deposition by any other procedure allowed by these rules.
Fed. R. Civ. P. 30(b)(6)
2
  (5) Production of documents and things. The notice to a party deponent may be accompanied by a request made in
compliance with Code Section 9-11-34 for the production of documents and tangible things at the taking of the
deposition. The procedure of Code Section 9-11-34 shall apply to the request.
(6) Deposition of organization. A party may, in his or her notice, name as the deponent a public or private corporation
or a partnership or association or a governmental agency and designate with reasonable particularity the matters on
which examination is requested. The organization so named shall designate one or more officers, directors, or
managing agents, or other persons who consent to testify on its behalf, and may set forth, for each person designated,
the matters on which he or she will testify. The persons so designated shall testify as to matters known or reasonably
available to the organization. This paragraph does not preclude taking a deposition by any other procedure authorized
in this chapter.
Ga. Code Ann. § 9-11-30
3
  National Highway Transportation Safety Administration (hereinafter referred to as “NHTSA”)

                                                           2
              c.   The identities of the participants in the communications;
              d.   The author(s) of all written communications;
              e.   The carbon copy or blind copy recipients of all written communications;
              f.   The dates, authors and distributors of any written summaries, reports or
                   memoranda; and
               g. A description as to why You claim the communications are privileged
                   (assuming you so contend).
       5. Communications between You and SMC regarding if or when You or SMC should
           submit a “Defect and Noncompliance Information Report” or similar report to NHTSA.
       6. Communications between You and Nissin regarding if or when You or SMC should
           submit a “Defect and Noncompliance Information Report” or similar report to NHTSA.
       7. The date when You, SMC and/or Nissin decided to change from using an FBMC with
           a Horizontal Port to one with a Vertical Port.
       8. The date when actual production of Suzuki GSX-R motorcycles switched from using
           an FBMC with a Horizontal Port to one with a Vertical Port.
       9. All reason for the delay between the times specified in the immediately preceding two
           topics.
       10. All reasons for the delay between the earliest date You or SMC determined there was
           a Defect in the Pre-Recall FBMC and October 18, 2013.
       11. The identities of all persons involved and their respective roles in the decision to wait
           until October 18, 2013 before providing NHTSA with a Defect and Noncompliance
           Information Report concerning the Pre-Recall FBMC.
       12. Any and all portions of the Defect and Noncompliance Information Report from SMAI
           to NTHSA on October 18, 2013 which are false or misleading.
       13. Any and all portions of the Kudo memo which reflect the opinions of SMAI as of April,
           2014.
       14. All reports or claims made to ASMC or SMAI by customers on or before November 4,
           2013 regarding personal injuries and/or property damages allegedly caused by or
           related to claimed loss of front brake pressure while riding a GSX-R which was subject
           to the recall.
       15. All AIQ forms or packages sent to customer by ASMC or SMAI regarding personal
           injuries and/or property damages allegedly caused by or related to claimed loss of front
           brake pressure while riding a GSX-R which was subject to the recall.
       16. All completed Accident Inquiry Questionnaires received by ASMC or SMAI regarding
           personal injuries and/or property damages allegedly caused by or related to claimed
           loss of front brake pressure while riding a GSX-R which was subject to the recall.

[Docket no. 256-2].

       II.    DISCUSSION

              a. Scope of Notice of Deposition

       Defendants say that because the Johns plaintiffs did not notice the deposition of SMAI’s

corporate representative who would discuss the technical nature of the corrosion described in the

                                                3
October 18, 2013 product recall, plaintiffs should not be allowed to introduce the corrosion

testimony of Muthig. Plaintiffs respond that the Johns plaintiffs correctly noticed the deposition

of Muthig to include the topic of corrosion. According to plaintiffs here, the topics as listed in the

notice of deposition all implicate the corrosion process as listed in the product recall.

        This court finds that the notice of deposition in the Johns litigation does not speak to the

issue of corrosion. The generality of the discovery request appears to this court, when read in

conjunction with the deposition testimony of Muthig, to be a search expedition on matters

pertaining to: the pre-recall FBMC; reports to NHTSA; matters directed to horizontal/vertical

ports; customer reports to ASMC or SMAI and AIQ forms. Moreover, this court finds that the

notice of deposition asks SMAI to designate a 30(b)(6) representative on the issue of the location

of the return port of the FMBC, not corrosion.

                b. Qualification to Testify About Corrosion as an Expert

        According to defendants, Muthig testified throughout his deposition that he was not a

mechanical engineer nor a chemical engineer. Moreover, says defendants, Muthig’s testimony is

not based on his personal knowledge.

        Rule 702 of the Federal Rules of Evidence governs the admissibility of expert testimony.

It provides that:

        A witness who is qualified as an expert by knowledge, skill, experience, training,
        or education may testify in the form of an opinion or otherwise if:
                (a) the expert's scientific, technical, or other specialized knowledge will
                help the trier of fact to understand the evidence or to determine a fact in
                issue;
                (b) the testimony is based on sufficient facts or data;
                (c) the testimony is the product of reliable principles and methods; and
                (d) the expert has reliably applied the principles and methods to the facts of
                the case.



                                                  4
Fed. R. Evid. 702. “Before certifying an expert and admitting his testimony, a district court must

ensure that the requirements of Federal Rule of Evidence 702 have been met.” Roman v. Western

Mfg., Inc., 691 F.3d 686, 692 (5th Cir. 2012). “The party offering the expert must prove by a

preponderance of the evidence that the proffered testimony satisfies the Rule 702 test.” Mathis v.

Exxon Corp., 302 F.3d 448, 459-60 (5th Cir. 2002).

       Neither party designated Muthig as an expert witness. Muthig, by his own admission, is

neither a chemical nor mechanical engineer. Accordingly, this court finds Muthig is not an expert

witness.

       Plaintiffs respond that it does not matter whether Muthig is qualified as an expert witness

because he is SMAI’s designated corporate representative – in a Georgia State Court lawsuit – and

as such, he was supposed to answer all questions from the perspective of SMAI, not his personal

capacity. “The duty to present and prepare a Rule 30(b)(6) designee goes beyond matters

personally known to that designee or to matters in which that designee was personally involved.

The deponent must prepare the designee to the extent matters are reasonably available, whether

from documents, past employees, or other sources.” Robinson v. Nexion Health At Terrell, Inc.,

312 F.R.D. 438, 441 (N.D. Tex. 2014) (Quoting Brazos River Auth. v. GE Ionics, Inc., 469 F.3d

416, 433 (5th Cir.2006)).

       The parties are contesting the introduction of a deposition of a corporate representative,

Muthig, for SMC’s wholly owned subsidiary, SMAI. Different plaintiffs in another jurisdiction

under the rules of procedure for the State of Georgia took Muthig’s deposition. This court is not

prepared to allow the entry of that deposition in toto solely on that basis. The plaintiffs may be




                                                5
able to utilize Muthig’s deposition to impeach SMAI, however, that will remain an issue for the

eventual jury trial of this matter.4

        Plaintiffs have also argued that Muthig’s deposition should be allowed under the auspices

of Rule 32(a)(3) of the Federal Rules of Civil Procedure.5 Plaintiffs say that because Muthig is a

California resident and he is outside of the subpoena power of this court that Rule 32(a)(4) also

applies:

        (4) Unavailable Witness. A party may use for any purpose the deposition of a
        witness, whether or not a party, if the court finds: […]
                 (B) that the witness is more than 100 miles from the place of hearing or trial
                 or is outside the United States, unless it appears that the witness's absence
                 was procured by the party offering the deposition;

Fed. R. Civ. P. 32(a)(4). Plaintiffs, however, fail to take account of Rule 32(a)(8), which applies

here:

        (8) Deposition Taken in an Earlier Action. A deposition lawfully taken and, if
        required, filed in any federal- or state-court action may be used in a later action
        involving the same subject matter between the same parties, or their
        representatives or successors in interest, to the same extent as if taken in the later
        action. A deposition previously taken may also be used as allowed by the Federal
        Rules of Evidence.

Fed. R. Civ. P. 32(a)(8) Emphasis added. Defendants in the Johns litigation were the same as the

defendants herein. The plaintiffs are not. Moreover, plaintiffs cannot say they are successors in

interest of Adrian Johns and his wife, Gwen Johns, the plaintiffs in the Johns litigation.

Accordingly, this court finds no merit to plaintiffs’ assertion that Federal Rule of Civil Procedure

Rule 32(a)(3) or Rule 32(a)(4) applies.


4
  (2) Impeachment and Other Uses. Any party may use a deposition to contradict or impeach the testimony given by
the deponent as a witness, or for any other purpose allowed by the Federal Rules of Evidence.
Fed. R. Civ. P. 32
5
  (3) Deposition of Party, Agent, or Designee. An adverse party may use for any purpose the deposition of a party or
anyone who, when deposed, was the party's officer, director, managing agent, or designee under Rule 30(b)(6) or
31(a)(4).
Fed. R. Civ. P. 32

                                                         6
       Moreover, as stated above, plaintiffs have not persuaded this court that the proffered notice

of deposition adequately identified corrosion inside of the FBMC as a topic for the deposition.

SMAI did not have adequate notice that would allow it to prepare Muthig, or some other witness,

about the topic of corrosion. When looking at the notice of deposition, this court found that the

thrust of the Johns plaintiffs’ attorney was the location of the return port on the exterior of the

FMBC, not any alleged corrosion inside the FBMC. Accordingly, this court finds SMC’s Motion

in Limine to Exclude Corrosion Opinion Testimony of SMAI 30(b)(6) Witness Steve Muthig

[Docket no. 256] should be granted.

       III.    CONCLUSION

       IT IS, THEREFORE, ORDERED that defendants’ Motion in Limine to Exclude

Corrosion Opinion Testimony of SMAI 30(b)(6) Witness Steve Muthig [Docket no. 256] is

hereby GRANTED.

       SO ORDERED this the 29th day of September, 2018.

                                             s/ HENRY T. WINGATE___________________
                                             UNITED STATES DISTRICT COURT JUDGE




                                                7
